DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
A method of treating colon cancer or pancreatic cancer comprising the administration of the CCR4 antagonist of Compound 1 and the anti-CTLA-4 antibody of ipilimumab has been found to be allowable.  Pursuant to the procedures set forth in MPEP § 821.04(B), unelected species of: 1) Compound 2, 2) Compound 3, 3) Compound 4, 5) tremelimumab, 6) AGEN1884 and 7) AGEN2041, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the Election of Species requirement as set forth in the Office action mailed on 09/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1, 2, 4-7, and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant argues that Example 4 depicts unexpected results.  These results are: 1) that the average tumor volume for mice treated with a CCR4 antagonist + an anti-CTLA-4 antibody was synergistically lower than the control, CCR4 antagonist alone and anti-CTLA-4 antibody alone (figures 6 or 8D), and 2) that some mice receiving either compound 1 (figure 7b) or anti-CTLA-4 (figure 7C) alone were resistant to treatment but that this effect was ameliorated by administering anti-CTLA-4 + CCR4 antagonist (figure 7D).  Examiner agreed that these are unexpected results.
Regarding rejoinder Compounds 2-4, a skilled artisan would expect that these compounds would demonstrate the same unexpected results observed for Compound 1.  US 2016/0317545 A1 depicts a myriad of structurally related anti-CCR4 compounds and rates them by their ability to inhibit CCR4.  Compound 1 is designated 1.127 (page 31), Compound 2 is designated 1.116 (page 30), Compound 3 is designated 1.144 (page 33) and Compound 4 is designated 1.115 (page 30).  All of these compounds received a rating of +++ for CCR4 antagonism, the application’s highest rating.  Due to the structural similarities of Compounds 1-4 combined with the high level of CCR4 antagonism of these compounds, one of ordinary skill in the art would expect that the unexpected results observed for Compound 1 would also be observed for Compounds 2-4.  

Conclusion
Claims 1, 2, 4-7, and 14-21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/                Examiner, Art Unit 1643          

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643